Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stainsby (US 2019/0072627 A1).	With reference to claim 1, Stainsby teaches a magnetic resonance imaging apparatus comprising: 	a static magnetic field generator configured to apply a second static magnetic field in addition to a first static magnetic field serving as a reference (Fig. 2, 12); 	a transmit/receive system configured to perform transmitting and receiving at a single frequency (Fig. 2, 20); and 	processing circuitry configured to acquire a magnetic resonance signal by employing the transmit/receive system (Fig. 2, 24), 	wherein the transmit/receive system is configured to perform transmitting and receiving at a resonance frequency of a hydrogen nucleus in a state in which the first static magnetic field is applied (Fig. 1, 102, ¶0013, Table 1) and is configured to perform transmitting and receiving at a resonance frequency of a nuclide different from the hydrogen nucleus in a state in which the second static magnetic field is applied in addition to the first static magnetic field (Fig. 2, 106, ¶0014).
.
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  	The prior art does not disclose or suggest the claimed "in the imaging process targeting the nuclide different from the hydrogen nucleus, the processing circuitry acquires the magnetic resonance signal with respect to a range in a k-space smaller than that in the imaging process targeting the hydrogen nucleus" in combination with the remaining claim elements as set forth in claim 10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Cousin et al. (US 2016/0299204 A1) teaches a method for two field nuclear magnetic resonance measurements.	Prado et al. (US 7,759,938 B2) teaches an apparatus and method for varying magnetic field strength in magnetic resonance measurements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY H CURRAN whose telephone number is (571)270-7505.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY H CURRAN/Primary Examiner, Art Unit 2852